United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, AMADOR RANGER STATION,
Pioneer, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1392
Issued: January 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2008 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated January 8, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination in this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has greater
than a 21 percent right lower extremity impairment for which he received a schedule award.

FACTUAL HISTORY
On September 18, 1988 appellant, then a 42-year-old forester/firefighter, sustained a right
knee injury in the course of his federal duties. He underwent multiple surgical procedures.1 On
February 15, 2007 he filed a schedule award claim. By letter dated March 13, 2007, the Office
asked that he provide a current medical report that contained a description of his permanent
impairment in accordance with the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).2
On April 9, 2007 Dr. David Char, an attending Board-certified physiatrist, noted
appellant’s medical history and complaints of frequent right knee pain. He provided findings on
physical examination and diagnosed chronic right knee pain related to moderate to severe
tricompartmental arthritis, status post multiple arthroscopic surgeries with residual chronic pain,
poor tolerance/endurance for standing, weight bearing, and ambulation; chronic pain to the
tarsometatarsal joints, mostly related to arthritis and degenerative joint disease; and bilateral
neuropathy and decreased sensation to the foot, unknown etiology. In an attached impairment
evaluation, Dr. Char concluded that appellant had a 19 percent whole person impairment based
on his right knee findings.
In a June 5, 2007 report, an Office medical adviser reviewed Dr. Char’s report and
recommended that additional information be obtained. In a supplemental report dated October 4,
2004, Dr. Char again concluded that appellant had a 19 percent whole person impairment due to
his right knee condition.
On November 1, 2007 the Office referred appellant to Dr. Aubrey A. Swartz, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a November 21, 2007 report,
Dr. Swartz noted his review of the medical record. He agreed with the diagnosis found in the
statement of accepted facts, right knee internal derangement, and advised that, on examination of
the right lower extremity, appellant had laxity of the cruciate ligament with mild instability and
crepitus and atrophy of one centimeter in the right thigh and right calf. Dr. Swartz advised that
maximum medical improvement had been reached and that appellant would eventually require a
total knee arthroplasty. By report dated December 18, 2007, an Office medical adviser reviewed
the medical record and concluded that appellant had a 21 percent impairment of the right lower
extremity.
By decision dated January 8, 2008, appellant was granted a schedule award for a 21
percent impairment of the right lower extremity, for a total of 60.48 weeks, to run from April 9,
2007 to June 5, 2008.

1

These included procedures on September 20 and October 3, 1988 to repair torn medial and anterior collateral
ligaments, a February 27, 1990 flexion contracture repair, a February 18, 2001 debridement and a February 28, 2006
removal of loose bodies with abrasion chondroplasty of the patellofemoral joint and the medial femoral condyle.
2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office and the Board has concurred in such adoption, as
an appropriate standard for evaluating schedule losses.5 Chapter 17 provides the framework for
assessing lower extremity impairments.6
Office procedures provide that the attending physician should make the evaluation of
permanent impairment whenever possible and that the Office may choose to request an opinion
from a second opinion specialist when the existing medical evidence, including that obtained
from an attending physician, is inadequate, and a detailed, comprehensive report and opinion is
needed from a specialist in the appropriate field.7 The procedures contemplate that, after
obtaining all necessary medical evidence, the file should be routed to an Office medical adviser
for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment
specified, especially when there is more than one evaluation of the impairment present.8
ANALYSIS
The Board finds that appellant is entitled to a schedule award for a 22 percent right lower
extremity impairment. Section 17.2j of the A.M.A., Guides provides that the evaluating
physician must determine whether diagnostic or examination criteria best describes the
impairment of a specific individual and should, in general, use only one approach for each
anatomic part, taking into consideration the exceptions found in Figure 17-2. The A.M.A.,
Guides further provides that the clinician may assess the impairment using Table 17-33.9
Dr. Char, an attending physiatrist, advised that appellant had a 19 percent whole person
impairment due to his employment-related knee injury. However, his opinion did not conform
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See Joseph Lawrence, Jr., supra note 2; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

A.M.A., Guides, supra note 2 at 523-64.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(c) (August 2004); Jennifer A. Guillary, 57 ECAB 485 (2005).
8

Federal (FECA) Procedure Manual, id. at Chapter 2.808.6(d); Frantz Ghassan, 57 ECAB 349 (2006).

9

A.M.A., Guides, supra note 2 at 526, 548; see Tara L. Hein, 56 ECAB 431 (2005).

3

with the A.M.A., Guides. A schedule award is not payable for an impairment of the whole
person.10 Although Dr. Char made some general reference to the A.M.A., Guides in his
April 10, 2007 report, he did explain how he reached his impairment rating under the protocols
of Chapter 17. Thus, it is unclear how he arrived at his impairment rating. For this reason, it is
of diminished probative value.11
Dr. Swartz, an orthopedic surgeon who provided a second opinion evaluation for the
Office, did not provide an impairment rating. The Office properly referred the medical record to
an Office medical adviser for an opinion on the percentage of impairment in accordance with the
A.M.A., Guides.12 In a December 18, 2007 report, the Office medical adviser determined that
appellant would be entitled to a greater lower extremity impairment rating using the diagnosisbased method described in Table 17-33 of the A.M.A., Guides. He found that appellant had 10
percent impairment based on his partial medial and lateral meniscectomy procedures.13 The
Office medical adviser further found that, based on the medical examination evidence, appellant
also had laxity of his right knee and awarded an additional seven percent.14 Table 17-2 of the
A.M.A., Guides provides that impairments found under Table 17-33 can be combined with
peripheral nerve injuries.15 In this case, following review of the medical evidence, the Office
medical adviser rated appellant’s pain impairment under Table 16-10 as Grade 2 or 80 percent,
identified the femoral nerve under Table 17-37 which provides a maximum of a 7 percent
impairment, and properly multiplied the two to find a 5.6 percent impairment which, when
rounded up, equaled a 6 percent peripheral nerve impairment.16 The Office medical adviser
concluded that, under the Combined Values Chart of the A.M.A., Guides, appellant had 21
percent right upper extremity impairment. There is no evidence of greater impairment.
CONCLUSION
The Board finds that appellant has no more than 21 percent right lower extremity
impairment.17

10

Brent A. Barnes, 56 ECAB 336 (2005).

11

Linda Beale, 57 ECAB 429 (2006).

12

Frantz Ghassan, supra note 8.

13

A.M.A., Guides, supra note 2 at 546.

14

Id.

15

Id. at 526.

16

Id. at 482, 552.

17

A claimant retains the right to file a claim for an increased schedule award based on new exposure or on
medical evidence indicating that the progression of an employment-related condition, without new exposure to
employment factors, has resulted in a greater permanent impairment than previously calculated. Tommy R. Martin,
56 ECAB 273 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2008 be affirmed.
Issued: January 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

